© © 4 DH th & YS Bw =

NY NY NY NY NY NY NY PY Pe ee ew He Se ea oe oe
ont Dn YM FW NY KH OD oO wm HD NH BW HH OS

Case 3:21-cr-01033-JAH Document 4 Filed 04/06/21 PagelD.3 Page1of1

 

riLED

F

a 202!

CLERK US VISTRICT COURT
sow! HERN DISTRICT OF CALIFORNIA
Y DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America, Case No.: 3:21CR1033-JAH
Plaintiff.
aintill,) BRADY ORDER
V.
OLIVIA MAXINES,
Defendant.

 

 

 

The Court orders the United States to comply with the continuing duty to disclose
material evidence which is favorable to the defendant as required by Brady v. Maryland,
373 U.S. 83 (1963), and its progeny. Upon finding that the government has failed to
comply with this order, the Court may, as appropriate, order the production of such
information, grant a continuance, impose evidentiary sanctions, or, in extreme cases,

dismiss charges.

Dated: 4/6/2021 MY, +4. NA pss

Hon. Mitchell D. Dembin
United States Magistrate Judge

3:20-mj-04223-MSB

 
